








AMENDMENT NO. 2

TO LOAN AGREEMENT




THIS AMENDMENT NO. 2 TO LOAN AGREEMENT (the “Amendment”), dated as of November
5, 2014, is made and entered into by and among URANIUM RESOURCES, INC., a
corporation organized and existing under the laws of the State of Delaware, as
the borrower (the “Borrower”), those Subsidiaries of the Borrower from time to
time party hereto, as guarantors (the “Guarantors”), and RESOURCE CAPITAL FUND V
L.P., a Cayman Islands exempt limited partnership, as the lender (together with
its successors and assigns, the “Lender”).

RECITALS

A.

The Lender, the Borrower and the Guarantors are parties to that certain Loan
Agreement dated as of November 13, 2013 (as amended, modified, supplemented,
extended or restated from time to time, the “Loan Agreement”).

B.

The Borrower and URANCO, INC., a corporation organized and existing under the
laws of the State of Delaware and a Guarantor (“Uranco”), have entered into that
certain Asset Exchange Agreement dated as of September 5, 2014 with RIO GRANDE
RESOURCES CORPORATION, a corporation organized and existing under the laws of
the State of Delaware (“RGR”), pursuant to which, among other things, RGR has
agreed to grant, assign, transfer and convey certain real property assets to
Uranco, and Uranco has agreed to grant, assign, transfer and convey certain real
property assets to RGR.  

C.

The Lender, the Borrower and the Guarantors desire to amend the Loan Agreement
as set forth herein and to further ratify and confirm the Loan Agreement (as
amended hereby) and the other Loan Documents.




AGREEMENT

NOW, THEREFORE, in consideration of the above recitals and of the covenants and
agreements herein contained, the Parties hereby agree as follows:




1.

Defined Terms.  Capitalized terms used but not defined in this Amendment shall
have the meanings given thereto in the Loan Agreement.

2.

Amendment to the Loan Agreement.  The Parties agree to amend the Loan Agreement
as follows, effective for all purposes as of November 5, 2014:

a.

The Loan Agreement is hereby amended by deleting the defined term “Projects”
therefrom and substituting the following therefor:

“ “Projects” means, collectively, each of the following Projects: (i) Kingsville
Dome; (ii) Rosita; (iii) Vasquez; (iv) Churchrock Section 8; (v) Churchrock
Section 17; (vi) Churchrock Mancos; (vii) Crownpoint; (viii) Unit 1; (ix) Nose
Rock; (x) Roca Honda; (xi) West Largo; (xii) Cebolleta; (xiii) Juan Tafoya;





--------------------------------------------------------------------------------







(xiv) Elizabeth; (xv) Deep Rock; (xvi) West Endy; (xvii) West Ranch;
(xviii) Mesa Redonda; (xix) Hogan; (xx) Dewey Burdock; (xxi) Edgemont;
(xxii) Copper Mountain; (xxiii) Breccia Pipes, (xxiv) Alta Mesa, (xxv) Butler,
(xxvi) Jack Pump, (xxvii) Nell, (xxviii) Rosenbrock, and (xxix) Sejita, as each
such Project is further described in Schedule 1.1(c) hereto, together with all
Properties associated with or forming part of such Project.”

b.

Each of Schedule 1.1(c) and Schedule 1.1(e) of the Loan Agreement is hereby
deleted in its entirety and replaced with the Schedule 1.1(c) and Schedule
1.1(e), respectively, attached hereto as Exhibit A, each of which is
incorporated herein by reference for all purposes.

3.

Miscellaneous Provisions.

a.

This Amendment is a Loan Document.  The Loan Agreement, as amended by this
Amendment, is hereby ratified, approved, confirmed, extended and continued in
each and every respect, and the parties hereto agree that the Loan Agreement
remains in full force and effect in accordance with its terms.  Nothing
contained herein shall be construed to release, terminate or act as a novation
of, in whole or in part, any Loan Document or any guaranty, lien, mortgage,
deed, debenture, indenture, pledge or security interest granted pursuant
thereto.  All references to the Loan Agreement in each of the Loan Documents and
in any other document or instrument shall hereafter be deemed to refer to the
Loan Agreement as amended hereby.  The Loan Documents shall remain unchanged and
in full force and effect, except as provided in this Amendment or in any
agreement executed and delivered by the Lender in connection herewith, and the
Loan Documents are hereby ratified, confirmed, extended and continued in full
force and effect in all respects.  This Amendment shall not be construed as a
waiver or amendment of any other provision of the Loan Agreement or the other
Loan Documents or for any purpose, except as expressly set forth herein, or a
consent to any other, further or future action on the part of the Borrower or
the other Credit Parties that would require the waiver or consent of the Lender.

b.

This Amendment shall be governed by, and construed in accordance with, the laws
of the state of Colorado, not including the conflicts of law and choice of law
provisions thereof.

c.

This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.  This Amendment may be validly executed and delivered by
facsimile, portable document format (.pdf) or other electronic transmission, and
a signature by facsimile, portable document format (.pdf) or other electronic
transmission shall be as effective and binding as delivery of a manually
executed original signature.

d.

The Lender has not waived, and does not hereby waive, any Default or Event of
Default under the Loan Agreement or any other Loan Document, whether known or
unknown, as to which the Lender’s rights shall remain reserved in all respects.
 There are no verbal agreements or informal understandings between the Lender
and the Credit Parties nor will any such verbal agreements or understandings be
entered into or deemed to exist.  To be enforceable,





--------------------------------------------------------------------------------







any agreement, including any forbearance, any consent or any waiver by the
Lender of any of its rights or remedies, must be in writing and signed by the
Lender.  The execution, delivery and effectiveness of this Amendment shall not
operate or be deemed to operate as a waiver of any rights, powers or remedies of
the Lender under the Loan Agreement or any other Loan Document or constitute a
waiver of any provision thereof (except as expressly set forth herein).  The
Lender hereby expressly reserves and retains all rights, remedies, privileges,
powers, claims and actions under the Loan Agreement, the Loan Documents and
applicable law.  The Lender reserves the right to take all additional and
further action available under the Loan Agreement, the Loan Documents and
applicable law, at any time and from time to time.

e.

This Amendment shall be binding upon and inure to the benefit of the Lender, the
Borrower and the Guarantors, and their respective successors and assigns
permitted by the Loan Agreement.

f.

The Borrower and each of the Guarantors agree and confirm that the Lender has no
fiduciary relationship with or duty to the Borrower or any other Credit Party
arising out of or in connection with this Amendment or the Loan Agreement or any
other agreement, arrangement, Instrument or investment, and the relationship
between the Lender, on one hand, and the Borrower and the other Credit Parties,
on the other hand, in connection with this Amendment and the Loan Agreement is
solely that of debtor and creditor.  This Amendment and the Loan Agreement do
not create a joint venture or partnership among the parties hereto, and no joint
venture, partnership or other fiduciary relationship or fiduciary duty exists,
or shall be deemed to exist, among the Lender and the Borrower or among any
Lender and any other Credit Party.

g.

The Borrower and each of the Guarantors agree and confirm that they are engaged
in related businesses and are integrated to such an extent that the financial
strength and flexibility of each Credit Party has a direct, tangible and
immediate impact on the success of the other Credit Parties.  Each of the
Guarantors will derive substantial direct and indirect benefit from the
continuation and extension of the Loan Agreement.  Each of the Guarantors waives
any right to revoke, terminate or suspend its Guarantee and acknowledges that it
entered into such Guarantee, and has confirmed and continued such Guarantee, in
contemplation of the benefits that it would receive by the Loan Agreement and by
this Amendment.

h.

The Borrower shall pay all reasonable costs, fees and expenses paid or incurred
by the Lender incident to this Amendment, the Loan Agreement and the
transactions contemplated hereby and thereby, including, without limitation, the
reasonable fees and expenses Lender’s counsel in connection with the
negotiation, preparation, delivery and execution of this Amendment and any
related documents and instruments.




*  *  *  *  *  *  *  *

remainder of this page intentionally blank

*  *  *  *  *  *  *  *





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

BORROWER:

URANIUM RESOURCES, INC.

By:  

/s/ Jeffrey L. Vigil                                  


Name: Jeffrey L. Vigil


Title: Vice President-Finance and Chief Financial
         Officer

GUARANTORS:

URI, INC.







By:  

/s/ Jeffrey L. Vigil                                   


Name: Jeffrey L. Vigil


Title: Vice President-Finance and Chief Financial
         Officer

HYDRO RESOURCES, INC.




By:  

/s/ Jeffrey L. Vigil                                   

Name: Jeffrey L. Vigil
Title: Vice President-Finance and Chief Financial
         Officer

URI MINERALS, INC.







By:  

/s/ Jeffrey L. Vigil                                  


Name: Jeffrey L. Vigil


Title: Vice President-Finance and Chief Financial
         Officer





--------------------------------------------------------------------------------










BELT LINE RESOURCES, INC.

By:  

/s/ Jeffrey L. Vigil                                   


Name: Jeffrey L. Vigil


Title: Vice President-Finance and Chief Financial
         Officer

URANCO INC.

By:  

/s/ Jeffrey L. Vigil                                   


Name: Jeffrey L. Vigil


Title: Vice President-Finance and Chief Financial
         Officer

HRI-CHURCHROCK, INC.







By:  

/s/ Jeffrey L. Vigil                                   


Name: Jeffrey L. Vigil


Title: Vice President-Finance and Chief Financial
         Officer

URI NEUTRON HOLDINGS I, INC.







By:  

/s/ Jeffrey L. Vigil                                   


Name: Jeffrey L. Vigil


Title: Vice President-Finance and Chief Financial
         Officer

URI NEUTRON HOLDINGS II, INC.







By:  

/s/ Jeffrey L. Vigil                                   


Name: Jeffrey L. Vigil


Title: Vice President-Finance and Chief Financial
         Officer





--------------------------------------------------------------------------------







HYDRO RESTORATION CORPORATION







By:  

/s/ Jeffrey L. Vigil                                   


Name: Jeffrey L. Vigil


Title: Vice President-Finance and Chief Financial
         Officer

NEUTRON ENERGY, INC.







By:  

/s/ Jeffrey L. Vigil                                   


Name: Jeffrey L. Vigil


Title: Vice President-Finance and Chief Financial
         Officer

CIBOLA RESOURCES LLC







By:  

/s/ Jeffrey L. Vigil                                  


Name: Jeffrey L. Vigil


Title: Vice President-Finance and Chief Financial
         Officer

LENDER:

RESOURCE CAPITAL FUND V L.P.

By:

Resource Capital Associates V L.P.,
General Partner

By:

RCA V GP Ltd.,
General Partner

By:

/s/ Catherine J. Boggs                            

Name: Catherine J. Boggs

Title: General Counsel









--------------------------------------------------------------------------------







EXHIBIT A




See Attached.





--------------------------------------------------------------------------------







Schedule 1.1(c)
Projects

South Texas

The Borrower currently controls three production properties and one exploration
property in the state of Texas. These properties are owned by the Borrower’s
wholly-owned subsidiary, URI, Inc. The Kingsville Dome, Rosita and Vasquez
production properties are shown in Figure 1 and are described below. In
addition, effective as of the closing of that certain Asset Exchange Agreement,
dated September 5, 2014, among the Borrower, URANCO Inc. and Rio Grande
Resources Corporation, URANCO Inc., the Borrower’s wholly-owned subsidiary, will
hold leases comprising the Alta Mesa, Butler, Jack Pump, Nell, Rosenbrock and
Sejita projects described below (such projects are not shown in Figure 1). On
February 27, 2014, the Borrower terminated the lease option agreement relating
to the Los Finados exploration property (which included the Tecolote Project)
shown in Figure 1 below.

Figure 1. Texas Properties Location Map

[ex1013001.jpg] [ex1013001.jpg]





--------------------------------------------------------------------------------







Figure 2. Kingsville Dome Property

[ex1013002.jpg] [ex1013002.jpg]

Kingsville Dome Project (Figure 2)

There was no uranium produced from Kingsville Dome in 2012 or 2011. Some uranium
concentrate was collected in 2013 as a result of the pond restoration project.
The primary activities undertaken at this project in the first nine months of
2013 were for pond recovery and restoration activities, totaling $2,274,000.
Total restoration costs for 2012, 2011 and 2010 were $1,100,000, $940,000 and
$903,000, respectively.

Capital expenditures for Kingsville Dome for the first nine months of 2013
totaled $80,000 and were related to land and mineral lease payments and the
purchase of depreciable equipment. Total capital expenditures for Kingsville
Dome for 2012, 2011 and 2010 were $690,000, $141,000 and $150,000, respectively.

The Property. The Kingsville Dome property consists of mineral leases from
private landowners on about 2,434 gross and 2,227 net acres located in central
Kleberg County, Texas. The leases provide for royalties based upon a percentage
of uranium sales of 6.25% to 9.375%. The leases have expiration dates ranging
from 2000 to 2007, however the Borrower holds most of these leases through its
continuing restoration activities; and with a few minor exceptions, all the
leases contain clauses that permit the Borrower to extend the leases not held by
production by payment of a per acre royalty ranging from $10 to $30. The
Borrower has paid such royalties on all material acreage. Mineralization is
found in the Goliad formation at depths of 600 to 750 feet.

Production History. Initial production commenced in May 1988. From then until
July 1999, the Borrower produced a total of 3.5 million pounds. Production was
stopped in July 1999, because of depressed uranium prices. The Borrower resumed
production at Kingsville Dome in April





--------------------------------------------------------------------------------







2006 and produced 94,100 pounds of uranium in 2006, 338,100 pounds in 2007,
252,000 pounds in 2008 and 56,000 pounds in 2009. The Borrower had no production
in 2012, 2011 or 2010.

Permitting Status. A radioactive material license and underground injection
control permit have been issued. As new areas are proposed for production,
additional authorizations under the area permit are required. See Schedule
6(f)—Kingsville Dome Production Disposal Well Permit Renewals and Production
Area Authorization 3.  In September and December 2012, Borrower applied to the
Texas Commission on Environmental Quality (TCEQ) to renew its underground
injection control permit at the Kingsville Dome property.

Restoration and Reclamation. Since the Borrower began its groundwater activities
in 1998, the Borrower has processed and cleaned approximately 2.9 billion
gallons of groundwater at the Kingsville Dome project.

Figure 3. Rosita Property

[ex1013003.jpg] [ex1013003.jpg]

Rosita Property (Figure 3)

There was no uranium produced from Rosita in 2013, 2012 or 2011. Groundwater
restoration has been completed for those wellfields that have been depleted;
these wellfields are currently under the stabilization and monitoring phase of
the restoration process.

Total capital expenditures for Rosita for the first nine months of 2013 were
$10,000, and were related to land and mineral lease payments. Total capital
expenditures for 2012, 2011 and 2010 were $69,000, $126,000 and $59,000,
respectively.

The Property. The Rosita property consists of mineral leases from private
landowners on about 3,377 gross and net acres and the Rosita South property
consists of mineral leases from private





--------------------------------------------------------------------------------







land owners on about 1,795 gross acres and 1,479 net acres located in
north-central Duval County, Texas. The leases provide for sliding scale
royalties based on a percentage of uranium sales. Royalty percentages on average
increase from 6.25% up to 18.25% when uranium prices reach $80.00 per pound. The
leases have expiration dates ranging from 2012 to 2015. The Borrower is holding
these leases by payment of rental fees ranging from $10 to $30 per acre.
Mineralization is found in the Goliad Formation at depths of 125 to 350 feet.

Production History. Initial production commenced in 1990. From then until July
1999, the Borrower produced a total of 2.64 million pounds. Production was
stopped in July of 1999 because of depressed uranium prices. Production from a
new wellfield at Rosita was begun in June 2008. However, technical difficulties
that raised the cost of production coupled with a sharp drop in uranium prices
led to the decision to shut-in this wellfield in October 2008 after 10,200
pounds were produced. The Borrower had no production from Rosita in 2012, 2011,
2010, or 2009.

Restoration and Reclamation. Since the Borrower began its groundwater activities
in 2000, the Borrower has processed and cleaned approximately 1.3 billion
gallons of groundwater at the Rosita project.

Permitting Status. A radioactive material license and an underground injection
control permit have been issued for the Rosita property. Production could resume
in areas already included in existing Production Area Authorizations. As new
areas are proposed for production, additional authorizations under the permit
will be required.  In August 2012, the Borrower applied to the TCEQ to renew its
underground injection control permit at the Rosita property.





--------------------------------------------------------------------------------







Figure 4. Vasquez Property

[ex1013004.jpg] [ex1013004.jpg]

Vasquez Project (Figure 4)

Production at the Vasquez project was shut down during October 2008. The
economically recoverable reserves from this project have been mined out. The
primary activities undertaken at this project in the first nine months of 2013
were for restoration, with $465,000 in costs being incurred.

Capital expenditures for Vasquez for the first nine months of 2013 totaled
$11,300, and were primarily for land and mineral lease payments and the purchase
of depreciable equipment. Total capital expenditures for 2012, 2011 and 2010
were $102,000, $97,000 and $78,000, respectively.

The Property. The Borrower has a mineral lease on 872 gross and net acres
located in southwestern Duval County, in South Texas. The primary term expired
in February 2008; however, the Borrower held the lease by production and is
currently in restoration. The lease provides for royalties based upon 6.25% of
uranium sales below $25.00 per pound and royalty rate increases on a sliding
scale up to 10.25% for uranium sales occurring at or above $40.00 per pound.
Mineralization is found in the Oakville formation at depths of 200 to 250 feet.

Production History. The Borrower commenced production from this property in
October 2004. The Borrower had no production from Vasquez in 2012, 2011, 2010,
and 2009.

Restoration and Reclamation. The Borrower is conducting ongoing restoration and
reclamation activities at this project. Total restoration costs for 2012, 2011
and 2010 were $640,000, $590,000 and $470,000, respectively. Since the
commencement of groundwater restoration activities at the end of 2007, the
Borrower has treated approximately 365 million gallons of groundwater.





--------------------------------------------------------------------------------







Permitting Status. All of the required permits for this property have been
received.  In August 2012, the Borrower applied to the TCEQ to renew its
underground injection control permit at the Vasquez property.

Figure 5. [Omitted]

Marshall Property (Figure 6)

The Marshall Property is a Goliad and Oakville prospect consisting of 2,467
gross and net acres. It is located in Duval and McMullen counties, Texas. During
2008, the Borrower drilled 280 exploration holes and discovered significant
mineralization. Further evaluation will need to be conducted to determine if
this property can be mined using ISR methods.

Figure 6. Marshall Exploration Property

[ex1013005.jpg] [ex1013005.jpg]

Alta Mesa Project

The Alta Mesa project encompasses the following uranium mineral leases relating
to properties in Brooks County, Texas:

Lessor(s)

Date

Volume

Page

County

Gross Acreage

Net Acreage

Holda Chapa Garcia

August 17, 2007

279

559

Brooks

2,161

432.20

Ismael Abraham Garcia

July 24, 2007

279

562

Brooks

2,161

432.20

Maricela C. Lopez

July 24, 2007

279

565

Brooks

2,161

432.20

Rosie G. Esparza; Onofre Gonzalez, Jr.; Esparci M. Reyes; and Virginia L.
Trevino

May 30, 2008

289

455

Brooks

2,161

216.10

Ismael Abraham Garcia and Maricela Garcia Lopez; each dealing in their sole and
separate property

June 30, 2008

290

367

Brooks

80

60.0000

Pablo Gonzalez and Victor Gonzalez

July 1, 2008

291

125

Brooks

80

20.00

Ismael Abraham Garcia and Maricela Garcia Lopez; each dealing in their sole and
separate property

June 30, 2008

290

364

Brooks

240

180.00

Ismael Abraham Garcia and Maricela Garcia Lopez; each dealing in their sole and
separate property

June 30, 2008

290

361

Brooks

120

105.00

Ismael Abraham Garcia and Maricela Garcia Lopez; each dealing in their sole and
separate property

June 30, 2008

290

370

Brooks

220

88.00

Esparci M. Reyes; Rosie G. Esparza; Onofre J. Gonzalez, Jr.; and Virginia L.
Trevino

September 15, 2008

292

779

Brooks

220

88.00

Holda Chapa Garcia

November 21, 2008

294

732

Brooks

220

44.00

Palo Blanco Ltd., a Texas limited partnership

December 15, 2008

295

304

Brooks

95.0

95.0




Butler Project

The Butler project encompasses the following uranium mineral leases relating to
properties in Karnes County, Texas:

Lessor(s)

Date

Volume

Page

County

Gross Acreage

Net Acreage

Byron Michael Burris and wife, Lucy W. Burris

October 3, 2007

864

462

Karnes

463.83

463.83

Johnny C. Fischer and wife, Sally Kotara Fischer

October 5, 2007

868

445

Karnes

114.6

114.6

Chris W. Lake

August 7, 2007

862

351

Karnes

171.8258

171.8258

Dalton Moczygemba, et ux. Georgia Moczygemba

July 31, 2007

862

354

Karnes

84.188

84.188

Regency FS, LP

August 30, 2007

863

171

Karnes

106.27

106.27

Billy C Whitfield and wife, Carolyn Whitfield, Trustees of the Whitfield Family
Trust

October 22, 2007

864

794

Karnes

79.582

19.8955

David C. Zunker and wife, Margie Zunker

August 7, 2007

862

360

Karnes

201.38

201.38

Vincent L. Swierc, Jr.

June 26, 2008

879

379

Karnes

101.69

100.69

Monette Littlepage; Deborah McBride; Rodney Lewis Collins; Leslie Harris
Collins, Jr.; Connie Collins Lanier; Bianca Butler; and Joseph Newton Orr; each
party dealing with their sole and separate property

December 10, 2007

870

748

Karnes

1,049.76

1049.76








--------------------------------------------------------------------------------







Jack Pump Project

The Jack Pump project encompasses the following uranium mineral leases relating
to properties in Karnes County, Texas:

Lessor(s)

Date

Volume

Page

County

Gross Acreage

Net Acreage

Eugene F. Dragon, and wife Susan K. Dragon

July 31, 2007

862

346

Karnes

138.36

138.36

Edwin William Steinmann a/k/a Edwin W. Steinmann; Doris Steinmann Reeves;
Leonard Ray Steinmann a/k/a L. Ray Steinmann; and Hubert Ray Steinmann each
dealing in their separate property

March 21, 2007

862

357

Karnes

404.7

404.7




Nell Project

The Nell project encompasses the following uranium mineral leases relating to
properties in Bee and Live Oak counties, Texas:

Lessor(s)

Date

Volume

Page

County

Gross Acreage

Net Acreage

Connard Barker

June 15, 2007

96

389

Bee




Live Oak

312.77

78.1925

Steven Dale Novak, and wife, Shawn Novak

June 15, 2007

96




403

Bee




Live Oak

312.77

234.5775

Todd Schendel and wife, Bonnie Schendel

96




406

Jo Ann Stewart

96

409




Rosenbrock Project

The Rosenbrock project encompasses the following uranium mineral leases relating
to properties in Karnes County, Texas:

Lessor(s)

Date

Volume

Page

County

Gross Acreage

Net Acreage

Rosalie Dziuk

June 28, 2007

862

349

Karnes

140.24

140.24

Redcrest Trust c/o JP Morgan Chase

October 9, 2006

866

95

Karnes

140

140








--------------------------------------------------------------------------------







Sejita Project

The Sejita project encompasses the following uranium mineral leases relating to
properties in Duval County, Texas:

Lessor(s)

Date

Volume

Page

County

Gross Acreage

Net Acreage

Barbara Klauer, Attorney-in-Fact for Genevieve Casseb Cattan

August 31, 2007

457

641

Duval

276.98

138.49

Elma P. Marsh

August 31, 2007

457

644

Duval

611.3

203.7667

Josie Angel Sellers Trust, Josie Angel Sellers, Trustee

August 31, 2007

457

647

Duval

611.3

50.9417

Barbara Donna Villarreal Trust, by Barbara Donna Villarreal, Trustee

August 31, 2007

458

777

Duval

611.3

50.9417

W. W. H. M. & H., INC.

October 15, 2007

460

59

Duval

702.71

351.3550

W. W. H. M. & H., INC.

October 15, 2007

460

57

Duval

148

74

W. W. H. M. & H., INC.

October 15, 2007

460

61

Duval

106.82

26.705

Amado N. Ramirez, a married man dealing in his sole and separate property

June 20, 2008

478

824

Duval

106.82

8.8981

Norma A. Lawrence; Mary Alice Eskridge; Carlos Benavides; and Louis Rene
Benavides

July 2, 2008

479

559

Duval

106.82

8.8981

Debra T. Burch, Attorney-in-Fact for Evelina G. Tobin

July 14, 2008

483

183

Duval

106.82

8.8981

Elva G. Villarreal Moser

July 24, 2008

481

279

Duval

106.82

8.8981

W. W. H. M. & H., INC.

October 15, 2007

460

63

Duval

106.81

5.341

Lydia Yzaguirre Almaraz; Israel Yzaguirre; Kevin B. Yzaguirre; Noe C. Yzaguirre;
and Paul D. Yzaguirre, each party dealing in their sole and separate property;
Israel Yzaguirre, Attorney-in-Fact for Beverly K. Pullin; and Paul D. Yzaguirre,
Attorney-in-Fact for Eva Norma Yzaguirre Hayes

March 15, 2008

471

323

Duval

234.81

234.81

Luis Felipe Garcia, Jr.

May 2, 2008

474

404

Duval

563.426

535.266

Norma A. Lawrence; Mary Alice Eskridge; Carlos Benavides; and Louis Rene
Benavides

July 2, 2008

479

563

Duval

123.93

123.93

R. Michael Casseb, Paul Casseb, Jr. and Carol Ann Anderson, Independent
Executors of the Estate of Paul E. Casseb

November 8, 2007

462

661

Duval

144.91

57.964

W. W. H. M. & H., INC.

October 15, 2007

460

55

Duval

144.91

43.4730

Hector David Cavazos

October 25, 2007

467

164

Duval

80

80

Oscar Cavazos, Jr.

November 6, 2007

461

767

Duval

81.69

81.69

Aida N. Rodriguez

November 1, 2007

461

357

Duval

81.69

81.69








--------------------------------------------------------------------------------










New Mexico

The Borrower has various interests in properties located in New Mexico (Figures
7 and 8). These properties are owned by the Borrower’s wholly-owned subsidiaries
URANCO, Inc., Hydro Resources, Inc. (“HRI”) (Figure 7) and Neutron Energy, Inc.
(“Neutron”) and Cibola Resources LLC (Figure 8).

Figure 7. Hydro Resources New Mexico Properties

[ex1013006.jpg] [ex1013006.jpg]




Figure 8. Neutron and Cibola New Mexico Properties





--------------------------------------------------------------------------------







[ex1013007.jpg] [ex1013007.jpg]




Navajo Nation Matters

In April 2005, the Navajo Nation (“Nation”) Council passed the Diné Natural
Resources Protection Act of 2005, 18 Navajo Nation code §1303, which prohibits
uranium mining and processing on any sites within “Navajo Indian Country” as
defined by 7 Navajo Nation Code § 254(A). The ban may impede or prevent us from
developing and operating our properties located in federally defined Indian
Country for two reasons. First, the Navajo Nation takes a more expansive view of
its own jurisdiction over “Navajo Indian Country” than does current federal law.
Specifically, 7 N.N.C. § 254(A) provides that the term “Navajo Indian Country”
applies to all land within the exterior boundaries of the Navajo Indian
Reservation or of the Eastern Navajo Agency, Navajo Indian allotments, dependent
Indian communities, and all land held in trust for, owned in fee by, or leased
by the United States to the Navajo Nation. This may conflict with federal law as
codified by Congress and interpreted by the federal courts. The term “Indian
Country” is derived from jurisdictional determinations in criminal law
enforcement proceedings under the federal Indian Country statute, 18 U.S.C. §
1151, and understood to encompass territory situated within Indian reservations,
land owned by Indian allottees, and land within a dependent Indian community.
Second, while the United States Court of Appeals for the Tenth Circuit has
specifically held, en banc, that the Borrower’s Section 8 property in
Churchrock, New Mexico is not Indian Country, approximately 32.5% of our
in-place mineralized uranium material is located elsewhere in federally defined
Indian Country. Consequently, with respect to the Navajo Nation, our ability to
mine will be adversely affected unless Navajo law is modified or a waiver or
other exemption is provided.

In February 2012, the Navajo Nation Council passed The Radioactive and Related
Substances, Equipment, Vehicles, Persons and Materials Transportation Act of
2012, which would prohibit the transport across Nation lands of any equipment,
vehicles, persons or materials for the purposes of exploring for or mining,
producing, processing or milling any uranium ore, yellowcake, radioactive waste
or other radioactive products on or under the surface of or adjacent to Nation
lands unless the transporter has first (i) obtained Nation consent and a federal





--------------------------------------------------------------------------------







grant of easement, (ii) consented to full subject matter and personal
jurisdiction of the Nation, and (iii) agreed to terms and conditions regarding
clean-up and remediation. The Act would also require the Navajo Nation
Environmental Protection Agency (“NNEPA”) to promulgate regulations implementing
notice requirements, license fees, bonding requirements, route restrictions and
curfews for the transportation of radioactive substances over and across Nation
lands or otherwise within Navajo Indian Country. The Act, which may conflict
with federal laws and regulations governing the transport of radioactive
materials, could have a material adverse effect on our future operations,
including our ability to transport equipment and personnel to and from our
properties and to transport resin from New Mexico to our processing facilities
in Texas.

In April 2012, the Nation’s Division of Natural Resources issued a Notice of
Violation and Order to Comply with the Navajo Nation Civil Trespass Act (the
“NOV”) against HRI. The NOV assessed a $50 civil assessment for alleged trespass
on Section 9, Township 16 North, Range 16 West, N.M.P.M. (“Section 9”), which is
land held in trust by the United States for the benefit of the Nation (“Trust
Lands”). The Order stated that HRI’s Section 8 Churchrock property cannot be
reached from New Mexico State Highway 566 without crossing either Section 9 or
Section 17, both of which are Trust Lands, and that the Highway 566 right-of-way
does not abut or extend into the Section 8 Churchrock property. The Order
demanded that HRI cease entering upon and crossing Section 9 and Section 17 for
the purpose of transporting vehicles, equipment and/or personnel to the Section
8 Churchrock property until HRI either (i) provided documentation of a validly
existing right-of-way or easement; or (ii) obtained an appropriate right-of-way
from the Nation. In July 2012, HRI and the Nation resolved the NOV by entering
into a Temporary Access Agreement. Under the terms of the Temporary Access
Agreement, HRI and its contractors may now access Section 8 through either
Section 9 or 17 to support site visits by the Nuclear Regulatory Commission and
to satisfy other administrative permitting and licensing requirements related to
the Churchrock Project. The Temporary Access Agreement does not extend to
construction-related or earth-disturbing activities. HRI has further agreed to
remediate any radioactive contamination now existing on Sections 8 and 17
surface lands created by prior operators prior to commencing mining operations
on Section 8. Under the terms and for the duration of the Temporary Access
Agreement, HRI has agreed to the jurisdiction of the Navajo Nation. HRI and the
Nation are now actively engaged in confidential settlement negotiations in order
to determine effective compliance with the remediation requirement included in
the Temporary Access Agreement, including applicable clean-up standards,
enforcement, and waste disposal, and to address longer-term surface access to
the entire licensed Project site consistent with applicable law. If further
agreement with the Nation is not reached, the Borrower’s development plan could
be materially adversely affected.

In response to an application by the Borrower for the approval of a right-of-way
across Section 9, Township 16 North, Range 16 West, the US Bureau of Indian
Affairs advised in a letter to the Borrower, dated September 5, 2013, that the
1929 deed between the Santa Fe Railroad and the United States government that
“This appears sufficient for access to the mineral estate, as long as that
access is used for that purpose, it is recommended another Surface Owner
Agreement be made with the Navajo Nation, to assure the parties understand and
acknowledge the purpose and use of the surface is for mining purposes.”





--------------------------------------------------------------------------------







Cebolleta Project

The Cebolleta Project is located approximately 45 miles (72.4 kilometers)
west-northwest of the city of Albuquerque, New Mexico. The Borrower’s subsidiary
Neutron controls leases covering approximately 6,717 acres (2,718 hectares) of
privately owned surface and mineral rights owned by the Cebolleta Land Grant.

Figure 9. Cebolleta Project

[ex1013008.jpg] [ex1013008.jpg]

Cebolleta Project (Figure 9). In March 2007, Neutron entered into the Cebolleta
Lease with the Cebolleta Land Grant, a privately held land grant, to lease the
Cebolleta Property, which is composed of approximately 6,717 acres (2,718
hectares) of fee (deeded) surface and mineral rights. The Cebolleta Lease was
affirmed by the New Mexico District Court in Cibola County in April 2007. The
Cebolleta Lease provides for: (i) a term of ten years and so long thereafter as
Neutron is conducting operations on the Cebolleta Property; (ii) initial
payments to the Cebolleta Land Grant of $5,000,000; (iii) a recoverable reserve
payment equal to $1.00 multiplied by the number of pounds of recoverable uranium
reserves upon completion of a feasibility study to be completed within six
years, less (a) the $5,000,000 referred to in (ii) above, and (b) not more than
$1,500,000 in annual advance royalties previously paid pursuant to (iv); (iv)
annual advanced royalty payments of $500,000; (v) gross proceeds royalties from
4.50% to 8.00% based on the then current price of uranium; (vi) employment
opportunities and job-skills training for the members of the Cebolleta Land
Grant; and (vii) funding of annual higher education scholarships for the members
of the Cebolleta Land Grant. The Cebolleta Lease provides Neutron with the right
to explore for, mine, and process uranium deposits present on the Cebolleta
Property. In February 2012, Neutron entered into an Amendment of its Mining
Lease Agreement amending the Cebolleta Lease, subject to approval of the
Thirteenth Judicial District. Pursuant to the amendment, the date by which the
Borrower must complete a feasibility study was extended from April 2013 to April
2015. In addition, the date may be further extended subject to a reduction in
the $6,500,000 initial payment and annual advance royalty payments deduction to
the recoverable reserve payment.





--------------------------------------------------------------------------------







This property was developed and uranium was mined in the past. However, all
plant and equipment have been removed from the Cebolleta Property, therefore the
Cebolleta Property has no significant plant or equipment, including subsurface
improvements and equipment. Electric power is available for mining activities at
the Cebolleta Property. Two high voltage electrical transmission lines cross the
region several miles north of the Cebolleta Property and electrical lines have
been constructed to the site of the former Sohio L-Bar uranium mine.

Figure 10. Juan Tafoya Project

[ex1013009.jpg] [ex1013009.jpg]

Juan Tafoya Project (Figure 10). In October 2006, Neutron entered into the Juan
Tafoya Lease with the JTLC in which Neutron leased the Juan Tafoya Property,
which consists of 4,097 acres (1,658 hectares) of fee (deeded) surface and
mineral rights owned by the JTLC. The Juan Tafoya Lease provides for a term of
ten years and will be extended on a year-to-year basis thereafter so long as
Neutron is conducting operations on the Juan Tafoya Property. Additionally, the
Juan Tafoya Lease, provides for: (i) an initial payment to JTLC of $1,250,000;
(ii) annual rental payments of $225,000 for the first five years of the lease
and $337,500 for the second five years; (iii) after the second five years,
annual base rent of $75 per acre; (iv) gross proceeds royalties of 4.65% to 6.5%
based on the then current price of uranium; (v) employment opportunities and
job-skills training programs for shareholders of the JTLC or heirs of the JTLG;
(vi) periodic contributions to a community projects fund if mineral production
commences from the Juan Tafoya Property; and (vii) funding of a scholarship
program for the shareholders of the JTLC or heirs of the JTLG. The Borrower is
obligated to make the first ten years’ annual rental payments notwithstanding
Neutron’s right to terminate the Juan Tafoya Lease at any time, unless (a) the
market value of uranium drops below $25 per pound, (b) a government authority
bans uranium mining on the Juan Tafoya Property, or (c) the deposit is deemed
uneconomical by an independent engineering firm.

In 2007, Neutron acquired infill fee mineral leases within the boundaries of the
Juan Tafoya Lease. Neutron is obligated to make annual lease payments and pay
production royalties ranging from 4.65% to 6.5% based on the then current price
of uranium. The infill fee mineral leases covering the individually-owned small
tracts have similar business terms and royalty provisions as the Juan Tafoya
Lease.





--------------------------------------------------------------------------------







The Juan Tafoya Lease and the infill fee mineral leases provide Neutron with the
right to explore for, mine, and process uranium deposits present on the leased
premises.

In January 2007, Neutron entered into a letter agreement with International
Nuclear, Inc. Pursuant to the letter agreement Neutron acquired a database of
information on the Marquez Canyon deposit located on the Juan Tafoya Property in
consideration of a cash payment and a perpetual royalty of $0.25 per pound of
uranium recovered from the Juan Tafoya Property with a maximum payout of
$1,000,000.

Historically, the Juan Tafoya Property was almost fully developed for uranium
mining and processing with the construction of a mill and related mine
infrastructure. However, all plant and equipment have been removed from the Juan
Tafoya Property, therefore the Juan Tafoya Property has no significant plant or
equipment, including subsurface improvements and equipment. Electrical power is
available for both mining and milling activities at Juan Tafoya. A high voltage
electrical transmission line exists south of the Juan Tafoya Property and
separate electrical power lines have been constructed to the former shaft site
and mill site.

Accessibility. The Cebellota and Juan Tafoya Projects are located in
west-central New Mexico, approximately 45 miles (72.4 kilometers) west-northwest
of the city of Albuquerque, and from 10 to 25 miles (16.1 to 40.2 kilometers)
northeast of the town of Laguna. Access to the project area from Albuquerque is
over a paved Interstate highway to the town of Laguna (a distance of
approximately 45 miles, or 72.4 kilometers) and a paved two-lane highway (for a
distance of 15 miles, or 24.1 kilometers) to the village of Seboyeta and a
further 3 (Cebellota) to 16 miles (Juan Tafoya) (4.8 to 25.7 kilometers) over a
well-maintained graded county-owned gravel road. Several private roads of
varying quality cross the project lands and provide access to nearly all parts
of the project area. Rail service is available from the BNSF Railroad at Grants
and Milan, and regularly scheduled air service is available in Albuquerque.

History. The Cebellota and Juan Tafoya Projects are located within the Laguna
mining district, which has been an area of considerable interest to the U.S.
uranium industry since the original discovery of the Jackpile uranium
mineralized area (located immediately southwest of the southern boundary of the
Cebellota Project) in late 1951. Exploration was carried out by the Anaconda
Copper Company during the 1950’s on a portion of the Cebellota Project area. The
following companies have conducted exploration or mining on the Cebellota
Project: Climax Uranium Company, United Nuclear Corporation, Reserve Oil and
Minerals, and Sohio Western (then a subsidiary of Standard Oil Company).
 Exploration and pre-development activities were carried out on and adjacent to
the Juan Tafoya Project by Rodney Devilliers (Devilliers Nuclear), Kerr-McGee,
Nuclear Dynamics, Bokum Resources Corporation and Exxon Minerals Corporation,
but no mining operations were ever undertaken on the Juan Tafoya properties.

Environmental and Permits. Neutron has completed archaeological, biological, and
radiological surveys of the Juan Tafoya mineralized area, as well as the
Cebellota Area I and III deposits and portions of the St. Anthony mine area in
support of its application for drilling permits, and has completed several
environmental evaluations required to support license applications for a
proposed mill and tailings storage area. Several other baseline studies are
underway or planned to provide all additional data needed for the source
material license application for the mill and





--------------------------------------------------------------------------------







tailings sites. In March 2012, Neutron submitted a Sampling and Analysis Plan to
the Mining and Minerals Division of the New Mexico Energy, Minerals and Natural
Resources Department (“MMD”). This is the first step in submitting a mine permit
application.

Figure 11. Ambrosia Lake Targets

[ex1013010.jpg] [ex1013010.jpg]

Ambrosia Lake Project (Figure 11)

The Borrower believes the Elizabeth, Deep Rock, Mesa Redonda, West Endy and West
Ranch targets represent long-term uranium mineralization potential.

Properties. The Ambrosia Lake Project is located approximately 60 miles (96.5
kilometers) west-northwest of the city of Albuquerque, New Mexico. The project
is comprised of the (i) Endy Lease which is comprised of 167 unpatented lode
mining claims and covers 3,382 acres (1,369 hectares) in the eastern portion of
the Ambrosia Lake Project; (ii) Bonner Lease which is comprised of 181
unpatented lode mining claims and one state of New Mexico general mining lease
covering a further 4,132 acres (1,672 hectares); (iii) the Elizabeth Lease which
is comprised of eight patented and one unpatented lode mining claims covering
179 acres (72 hectares); and (iv) 292 unpatented lode mining claims for 5,442
acres (2,202 hectares) that are owned directly by the Borrower. Collectively,
the Endy Lease, Bonner Lease, Elizabeth Lease and the claims owned by the
Borrower cover an area of approximately 13,135 acres (5,316 hectares). The
surface lands covering the patented and unpatented mining claims are managed by
the U.S. Bureau of Land Management (“BLM”), the U.S. Forest Service (“USFS”) or
a private land owner.

In February 2006, Neutron entered into the Endy Lease covering 3,382 acres
(1,369 hectares) comprised of 167 unpatented lode mining claims in the eastern
portion of the Ambrosia Lake mining district. Pursuant to the terms of the Endy
Lease, Neutron paid $315,000 upon signing,





--------------------------------------------------------------------------------







$100,000 in February 2007 and February 2008, and is obligated to pay an
additional $75,000 as an advance royalty each year thereafter through the term
of the Endy Lease. The Endy Lease has a primary term of ten years, but may be
extended up to an additional 65 years provided that the Borrower continues to
make advance or production royalty payments. The Borrower may terminate the
lease at any time without further lease obligations. A 5% production royalty,
based on the gross market value of all minerals extracted, is payable for any
production from the Endy Lease properties.

In June 2006, Neutron entered into the Bonner Lease covering 181 unpatented lode
mining claims and one state of New Mexico general mining lease, covering a
further 4,132 acres (1,672 hectares) of mineral rights in the Ambrosia Lake
mining district in the state of New Mexico. Pursuant to the terms of the Bonner
Lease, upon signing Neutron paid a rental payment of $180,000 and issued 65,000
shares of Neutron’s common stock. Neutron also paid a rental payment of $180,000
on the first anniversary and is obligated to pay an annual rental payment of
$120,000 on the second through fifth anniversaries of the Bonner Lease. On the
sixth anniversary and each anniversary thereafter the Borrower is obligated to
pay an annual advance royalty of $240,000. In the event commercial production is
achieved during the rental period, then all future rental payments received
after commercial production begins will be credited as minimum advance royalty
payments. The Bonner Lease has a primary term of ten years but may be extended
up to an additional 65 years provided that Neutron continue to make advance or
production royalty payments. The Borrower may terminate the lease at any time
without future lease obligations. A 5% production royalty based on the gross
market value of all minerals extracted is payable for any production from the
Bonner Lease properties. The surface overlying the New Mexico general mining
lease is owned by the State of New Mexico.

In January 2008, Neutron entered into the Elizabeth Lease covering 179 acres (72
hectares) comprised of eight patented and one unpatented lode mining claims in
the eastern portion of the Ambrosia Lake mining district in the state of New
Mexico. Pursuant to the terms of the Elizabeth Lease, Neutron paid a $315,000
bonus upon signing, $100,000 in advance royalties on December 1, 2008 and
December 1, 2009 and the Borrower is obligated to pay $75,000 in advanced
royalties every twelve months thereafter so long as the lease is in effect. The
Elizabeth Lease has a primary term of ten years, but may be extended up to an
additional 65 years provided that Neutron continue to make advance or production
royalty payments. The Borrower may terminate the lease at any time without
future lease obligations. A 5% production royalty, based on the gross market
value of all minerals extracted, is payable for any production from the
Elizabeth Lease properties. Most of the properties covered by the Elizabeth
Lease are patented lode mining claims in which the surface is privately owned.

The 292 unpatented lode mining claims owned directly by the Borrower do not have
any royalty obligations attached to them. The surface estate covering portions
of West Endy and Deep Rock targets is managed by the USFS. Surface management
responsibilities for Mesa Redonda and portions of West Endy are vested with the
BLM. All the unpatented mining claims in the project area are subject to a $140
annual claim maintenance fee payable on each claim to the BLM.

Accessibility. The project is approximately 60 miles (96.5 kilometers)
west-northwest of the city of Albuquerque, and 20 miles (32.2 kilometers)
north-northeast of the town of Grants. A paved





--------------------------------------------------------------------------------







highway from the town of Milan (Grants) to the village of San Mateo and the
Ambrosia Lake area provides excellent access to eastern and northern parts of
the project area. Numerous dirt USFS and private ranch roads cross the project
lands and provide access to nearly all parts of the project area. Rail service
is available from the BNSF Railroad at Grants and Milan, and scheduled air
service is available in Albuquerque.

The project area is located in the Ambrosia Lake mining district, which had
numerous underground mines and uranium processing mills. Electrical lines cross
the project area and provided electricity to the historic mills and mines. All
of the historic mills have been dismantled and removed but the remaining
electrical power lines could be a source of power. There are no plant facilities
or equipment on the properties of the project, including subsurface improvements
and equipment. Through March 31, 2012 Neutron has spent $4.0 million on the
Ambrosia Lake Project.

History. In the Ambrosia Lake area mineral exploration and development programs
(including underground and small-scale open pit mining and milling) commenced in
the early 1950’s and continued into the 1990’s. During that period of time, as
reported by Chenoweth, 1989, in the New Mexico Geological Society 40th
Conference Guidebook, nearly 190 million pounds of U3O8 were produced from
sandstone and limestone-hosted mineralized areas in the district, and a
significant amount of uranium mineralization remains in place in the district.
During the period of operation of the Ambrosia Lake mining district, underground
uranium mines were discovered, developed and operated by numerous companies,
including Kerr McGee Nuclear, Homestake Mining Company, United Nuclear/UNC
Resources, Phillips Petroleum, Ranchers Exploration, Gulf Mineral Resources, and
others.

Lands that comprise the Ambrosia Lake Project have been explored by several
firms (including Conoco, Homestake Mining, Kerr-McGee, Bokum Resources,
Pathfinder Mines and United Nuclear Corporation) periodically since the mid
1950’s, and numerous exploration holes have been drilled on Neutron’s leased
properties. Much of the drilling and related data from several of these
historical programs are currently in the possession of the Borrower, and have
served as a portion of the basis of evaluating the mineral potential of the
properties.





--------------------------------------------------------------------------------







Figure 12. Deep Rock Target (April 2012)

[ex1013011.jpg] [ex1013011.jpg]

Deep Rock Target (Figure 12). The Deep Rock exploration target is situated on
leased unpatented lode mining claims. The target area is located immediately
west-northwest of the Mount Taylor mine (developed by Gulf Mineral Resources,
and now owned by Rio Grande Resources) and adjoins the eastern edge of the Roca
Honda project of Strathmore Minerals Corp. While some initial exploration
drilling was carried out on the target by the Anaconda Company (who drilled
three holes), the target area was first explored in a comprehensive way by the
minerals division of Continental Oil Company (Conoco) in the late 1970’s. Conoco
drilled 14 holes (one hole was terminated prior to reaching the target horizon),
and encountered uranium mineralization in Westwater Canyon sandstones, although
Conoco did not follow-up on this work due to a precipitous drop in the uranium
price. During the 1980’s, Homestake Mining Company drilled one additional hole
in the mineralized zone, and encountered similar mineralization to what had been
intersected by Conoco in the same area. There has been no physical work on the
Deep Rock target since the completion of the Homestake drilling program.

Elizabeth Target (Figure 13). Considerable exploration drilling was carried out
by several companies on the Elizabeth claims between the mid-1950’s and the
early 1980’s. The adjoining Section 35 mineralized area was formerly operated by
Kerr McGee, the major historical operator in the Ambrosia Lake district, and the
Ann Lee/Section 27 underground mines were formerly operated by Phillips
Petroleum and United Nuclear/UNC Resources. A portion of the Elizabeth southwest
uranium mineralized area was mined by Kerr McGee and United Nuclear. Various
‘historical’ operators of the Elizabeth claims have prepared mineral resource
estimates for the two uranium mineralized areas situated on Neutron’s claims at
the Elizabeth target.





--------------------------------------------------------------------------------







Figure 13. Elizabeth Target

[ex1013012.jpg] [ex1013012.jpg]

West Endy Target (Figure 14). The West Endy target is comprised of two
contiguous blocks of unpatented lode mining claims and one State of New Mexico
general mining lease (site of the inactive Cliffside mine). At least 97
exploration holes have been drilled on the West Endy target by various
companies, in particular Enerdyne Corporation, Homestake Mining Company and
United Nuclear. Zones of uranium mineralization have been outlined by drilling
on the target. The New Mexico general mining lease is the site of the inactive
Cliffside underground mine that was discovered in 1956, and brought into
production in 1960. The Cliffside mine was one of the last underground mines to
operate in the district and was closed in 1985. According to McLemore and
Chenoweth, 1991, in the New Mexico Bureau of Mines and Mineral Resources
Open-File Report 353, total production from the mine has been reported to be
over 6 million pounds of U3O8 at an average grade of 0.41% U3O8. Data in the
Borrower’s possession, as well as the results from Neutron’s confirmation
drilling program, demonstrate that the West Endy uranium mineralized area
extends onto the northeast portion of the New Mexico general mining lease.





--------------------------------------------------------------------------------







Figure 14. West Endy Target

[ex1013013.jpg] [ex1013013.jpg]

Mesa Redonda Target. The Mesa Redonda target is on the western edge of the
Ambrosia Lake mining district. Detailed exploration drilling was carried out in
the Mesa Redonda area by Pathfinder Mines, Devilliers Nuclear, Homestake
Mining/UNC Resources and private interests in the 1970’s and early 1980’s. This
work resulted in the discovery of uranium mineralization on the properties held
by Neutron.

West Ranch Target. The West Ranch target, which is on the western part of the
Ambrosia Lake mining district, is comprised of 223 lode mining claims. In the
vicinity of these claims are several small-scale uranium mines that are reported
to have operated in the 1950’s and 1960’s. Additionally there is considerable
evidence of exploration conducted by Energy Fuels Nuclear, Phillips Petroleum
and United Nuclear during the 1970’s.

Environmental and Permits. Exploration and mining activities conducted on lands
managed by the USFS and BLM are governed by agency rules and regulations.
Additional permits are required from the MMD. The BLM, USFS and MMD entered into
a Memorandum of Understanding (MOU), effective January 20, 2004, to provide for
cooperation between the agencies and elimination of duplication of efforts
between the agencies in the assessment and processing of exploration and mining
permit applications. In addition to the requirements for permits to conduct
exploration and mining activities, the State requires that all drill holes be
“plugged” to prevent contamination of ground water aquifers or communication
between aquifers.

Neutron formerly held a “minimal impact” exploration permit (MK013EM), issued by
the MMD on February 21, 2007 for drilling on Section 36, Township 14 North,
Range 9 West, McKinley County, New Mexico, the location of the inactive
Cliffside mine. Neutron carried out a drilling program at this area (which
covers a portion of the West Endy uranium mineralized area), as outlined in this
permit. All of the drill holes in Neutron’s drilling program were completed,
“plugged” and abandoned in compliance with applicable State regulations, and
under supervision of the New Mexico regulatory authorities. All surface
disturbances related to this work program





--------------------------------------------------------------------------------







were reclaimed in compliance with applicable State rules and regulations, and
this work has been inspected and found to be in full compliance with the
applicable regulations.

Churchrock/Mancos (Figure 15)

The Property. The Churchrock project encompasses about 3,458 gross and net
acres. The properties are located in McKinley County, New Mexico and consist of
three parcels, known as Section 8, Section 17 and Mancos. None of these parcels
lies within the area generally recognized as constituting the Navajo
Reservation.

The Churchrock Section 8 Uranium deposit is about 10 miles northeast of Gallup,
NM. It is north of Highway 40 on NM Highway 566. The land is best described as
an open, slightly sloping canyon surrounded to the north, east, and west by
talus slopes grading to table land or mesa.

Figure 15. Churchrock / Mancos Property Mineral Ownership

[ex1013014.jpg] [ex1013014.jpg]




The Borrower holds an NRC license for and owns the mineral estate in fee for the
200 acres located in NE 1/4 and the SW 1/4 of the NW 1/4 of Section 17, T16N,
R16W. The balance of the 440 acres of mineral Section 17, T16N, R16W is also
held in fee by the Borrower. In Section 8, T16N, R16W, the Borrower owns the SE
1/4 in fee and holds the minerals in the rest of the section with 26 unpatented
federal mining claims (UNC1A thru UNC 26). For the Mancos Property, the Borrower
owns the minerals in Section 13, T16N, R17W, in fee, the minerals in the NW 1/4
of Section 7, T16N, R16W, in fee and holds the minerals in the E 1/2 of Section
12, T16N, R17W, with 20 unpatented federal mining claims (KP1A thru KP5A, KP19,
KP36, 121617-14A thru 121617-18A, 121617-20A thru 121617-23A and 121617-32A thru
121617-





--------------------------------------------------------------------------------







35A). The federal unpatented mining claims are all held through the payment of a
$140.00 assessment fee each year on each claim.

Mineralization occurs in the Westwater Canyon Member of the Morrison Formation
at depths of 800 to 1,700 feet.

The surface estate on Section 17, Mancos Section 13 and Mancos Section 7 is
owned by the United States Government and held in trust for the Navajo Nation.
On those sections the Borrower has royalty obligations ranging from 5% to 61/4%
and a 2% overriding royalty obligation to the Navajo Nation for various
historical surface use agreements (although Borrower is re-evaluating whether
all such historical surface use agreements are still in effect). The total
royalties on Section 8 depend on the sales price of uranium. Aggregate royalties
are potentially as much as 39.25% at a uranium price of approximately $84.00 per
pound.

Development Plan. The Borrower anticipates that Churchrock may well be the first
of the Borrower’s New Mexico properties the Borrower will develop. The Borrower
has spent about $2,771,000, $59,000 and $139,000 in 2012, 2011 and 2010,
respectively, for permitting activities and land holding costs. In December
2006, the Borrower entered into a joint venture with Itochu to jointly develop
this property and in March 2009 the joint venture was terminated.

Water Rights. The State Engineer approved the Borrower’s water rights
application in October 1999 and granted the Borrower sufficient water rights for
the life of Churchrock.

Permitting Status. The Borrower has the radioactive material license for Section
8. This license is subject to continuing proceedings. The Borrower does not plan
to pursue permits for Mancos at this time.

Figure 16. Crownpoint Property Mineral Ownership

[ex1013015.jpg] [ex1013015.jpg]





--------------------------------------------------------------------------------







Crownpoint (Figure 16)

The Property. The Crownpoint properties are located in the San Juan Basin, 22
miles northeast of the Borrower’s Churchrock deposits and 35 miles northeast of
Gallup, New Mexico, adjacent to the town of Crownpoint, New Mexico. The
properties consist of 640 gross and 556 net acres. The Borrower holds the
minerals in the NW 1/4 of Section 9, T17N, R13W with 9 unpatented federal mining
claims (CP-1 thru CP9) and the minerals in the SW 1/4 of Section 24, T17N, R13W
with 10 unpatented federal mining claims (CP-10 thru CP-19). In the SE 1/4 of
Section 24, T17N, R13W the Borrower owns in fee a 40% interest in the minerals
on approximately 140 acres and holds 100% of the minerals on 20 additional acres
with two unpatented federal mining claims (Consol I and Consol II). In the NE
1/4 of Section 25, T17N, R13W the Borrower holds the minerals with eight
unpatented federal mining claims (Hydro-1 thru Hydro-8). The federal unpatented
mining claims are held through the payment of a $140.00 assessment fee each year
on each claim. Access is via paved road from State Highway 371, through the town
of Crownpoint to Church Road to the main gate of the property.

Mineralization is found in the Westwater Canyon Member of the Morrison Formation
at a depth of from 2,100 to 2,300 feet. Three pilot shafts were commenced on the
property in the early 1980’s but were never completed. Surface facilities dating
from those activities including buildings and their associated electrical/water
infrastructure are still in-place and are currently used as offices and storage
facilities.

Development Plan. Capital expenditures for the Crownpoint properties during the
first nine months of 2013 totaled $141,000 and were for permitting activities.
The Borrower spent about $284,000, $35,000 and $120,000 in 2012, 2011 and 2010,
respectively, for permitting activities.

Water Rights. The State Engineer approved the Borrower’s water rights
application in 2004 and granted the Borrower sufficient water rights for ISR
operations for the life of Crownpoint Section 24 mining. The Borrower has two
additional pending applications for appropriations of water, which give the
Borrower the first two “positions in line” on the hearings list for the San Juan
Basin. These additional pending water rights applications may involve a claim of
jurisdiction by the Navajo Nation.

Permitting Status. The surface estate on Section 19 and 29 is owned by the
United States Government and held in trust for the Navajo Nation and may be
subject to the same jurisdictional dispute with respect to the UIC permit as for
Section 8 and 17 in Churchrock.





--------------------------------------------------------------------------------







Figure 17. Nose Rock Property Mineral Ownership

[ex1013016.jpg] [ex1013016.jpg]

Nose Rock (Figure 17)

The Nose Rock property consists of approximately 6,400 acres and is located
about 12 miles northeast of Crownpoint, New Mexico. The minerals are held in fee
on Sections 10, 11, 15, 17, 18, 19, 20, 29, 30 and 31 all in T19N, R11W. Access
to the property is via a 41/2 mile private paved road north of Tribal Road 9.
The property was developed by Philips Uranium Corporation in the early 1980’s
and includes two circular concrete-lined shafts that have been completed to a
depth of 3,300 feet. Both shafts have been plugged at surface and just above the
mineralized zones. There is no usable surface infrastructure on site.
Mineralization occurs in the Westwater Canyon Member of the Morrison Formation.





--------------------------------------------------------------------------------







Figure 18. West Largo Property Mineral Ownership

[ex1013017.jpg] [ex1013017.jpg]

West Largo (Figure 18)

The West Largo property is comprised of six contiguous sections of land located
in McKinley County, New Mexico about 21 miles north of the town of Milan, New
Mexico and about three miles west of State Highway 509. Access is via a
nine-mile 4-wheel drive road from State Highway 509. The minerals on sections
17, 19, 21 and 29 T15N, R10W are held in fee and the minerals on sections 20 and
28 T15N, R10W are held by 75 unpatented federal mining claims (ID21 thru ID91
and ID95 thru ID98). The federal unpatented mining claims are held through the
payment of a $140.00 assessment fee each year on each claim.

Mineralization occurs in the Westwater Canyon Member of the Morrison Formation
at depths ranging from 2,000 to 2,750 feet depending on surface topography. Over
1,000 drill holes were used to define the mineralization in the late 1970’s and
early 1980’s. Other than this exploration drilling, there has been no
development on this property.





--------------------------------------------------------------------------------







Figure 19. Roca Honda Property Mineral Ownership

[ex1013018.jpg] [ex1013018.jpg]

Roca Honda (Figure 19)

The Roca Honda property is comprised of four sections of land totaling
approximately 2,560 acres located about 4 miles northwest of the village of San
Mateo in McKinley County, New Mexico.  Mineral rights for Sections 13, 15 and
17, T13N, R8W are held in fee and Section 8, T13N, R8W is held by 36 unpatented
federal mining claims (Roca Honda 55 thru Roca Honda 63, Roca Honda 82 thru Roca
Honda 90, Roca Honda 109 thru 117 and Roca Honda 136 thru Roca Honda 144). The
federal unpatented mining claims are held through the payment of a $140.00
assessment for each year on each claim. The property is accessed over various
4-wheel drive ranch roads north of State Highway 605.

Effective as of the closing of that certain Asset Exchange Agreement, dated
September 5, 2014, among the Borrower, URANCO, Inc. and Rio Grande Resources
Corporation, URANCO Inc. will have transferred the mineral rights for Sections
13 and 15 to Rio Grande Resources Corporation. In addition, URANCO, Inc. will
have transferred to Rio Grande Resources Corporation a royalty interest under
that certain Royalty Deed from Santa Fe Pacific Gold Corporation, dated March
21, 1997, and recorded in Book 6, Page 3143 of the real property records of
Cibola County, New Mexico in, relating to Lot 5, Lot 6, Lot 8, Lot 9, Lot 10,
E/2 and NE/4 of Section 25 of Township 13 North, Range 8 West, NMPM, Cibola
County, New Mexico, all totaling approximately 234.52 acres.

Mineralization occurs in the Westwater Canyon Member of the Morrison Formation
at depths ranging from 1,700 on Section 17 to over 3,300 feet in Section 13. In
the late 1970’s and early 1980’s, various operators drilled 620 exploration
holes on the property. In the late 1980’s, Kerr-McGee sank a shaft to a depth of
1,475 feet on Section 17 to develop the property, then known as the Lee Mine.
The shaft was stopped short of the ore zone and the mine closed down when
uranium prices fell in 1983. There is no useable infrastructure on surface.





--------------------------------------------------------------------------------







Potential ISR and OSL Areas (Figures 20 & 21)

Several areas in T13N R 9 W and T14 N R 10W have been considered for application
of ISR methods (Sections 13 and 17 of T13N R9W and Sections 5 and 27 of T14 N R
10W). All land described is owned in fee.

In November 2008, the Borrower received an exploration permit from the New
Mexico Mining and Minerals Division on Section 13. The permit allowed the
Borrower to drill up to ten holes for the purpose of extracting core samples.
The drilling was completed in September 2010, and the Borrower received
preliminary results from a third-party laboratory analysis which demonstrated
low organic carbons. This result indicates that some of the 860,000 pounds of
in-place non-reserve mineralized material at this property may be amenable to
ISR mining. This property is not yet licensed or permitted. Although further
leaching studies will be required to establish recovery percentages in a full
scale mining scenario, the Borrower does not currently plan such additional work
until after the completion of the feasibility study currently underway on the
Borrower’s Churchrock/Crownpoint ISR project.

Two other sections in T14N R10W (Sections 23 and 25) have been the site of
extensive development and mining in the past and could provide targets for the
application of Old Stope Leaching operations.  The mineral estate on these two
sections is owned in fee.

Figure 20. West Ambrosia area

[ex1013019.jpg] [ex1013019.jpg]





--------------------------------------------------------------------------------







Figure 21. T13N R9W Area

[ex1013020.jpg] [ex1013020.jpg]

Hogan Project

The “Hogan Project” includes two blocks of unpatented lode mining claims that
are part of the wide-ranging property package that is covered by a lease between
Neutron Energy and James and Julianne Bonner of Albuquerque, New Mexico (the
“Bonner lease”). One claim parcel is located in Section 12, Township 13 North,
Range 9 West NMPM, McKinley County, New Mexico and includes the ZAC claims no’s.
25 – 60. These claims cover the entire mineral estate for Section 12. The second
package of unpatented lode mining claims are situated in the East ½, the East ½
of the East ½ of the Northwest Quarter, and the East ½ of the Southwest Quarter
of Section 14, Township 13 North, Range 9 West, NMPM, McKinley County, New
Mexico.





--------------------------------------------------------------------------------










South Dakota

Figure 22. Edgemont Project Property Map

[ex1013021.jpg] [ex1013021.jpg]

Edgemont Project (Figure 22)

Uranium and vanadium mineralization in the Edgemont Project area occurs as
sandstone-hosted small, tabular mineralized “pods” and substantial and
wide-spread roll-front systems in the Fall River and Lakota Formations.  The
Borrower controls a significant land position in the Edgemont mining district of
southwestern South Dakota.  The Borrower’s land holdings in the district, which
include more than 19,062 acres (7,714 hectares) of mineral rights, cover several
zones of historically-identified and undeveloped uranium mineralization. While
there has been historic uranium mining from the project area, there are no
facilities or equipment remaining on the property, including subsurface
improvements and equipment.

Property. The Edgemont Project is located on the southwest flank of the Black
Hills, about 55 miles (88.5 kilometers) southwest of Rapid City, South Dakota
and 8 miles (12.9 kilometers) north-northwest of the city of Edgemont.  The
Borrower holds 11 State of South Dakota mineral leases, totaling 3,875 acres
(1,568 hectares). These parcels were acquired through various competitive lease
auctions in 2005, 2006, 2007, and 2008. The leases require annual rental
payments to maintain the properties, and a 2% “gross returns” royalty (which has
provisions for the deduction of mineral processing and transportation costs) on
production from the property. The state leases provide for up to a 15 year term
with escalating annual payments that range from the current $2.00 per acre to
$50.00 per acre in year 15.

The Borrower also holds 416 unpatented lode mining claims, covering an area of
approximately 7,087 acres (2,868 hectares) in the project area. Certain of the
Borrower’s mining claims in the project area are situated on deeded (fee)
surface over federal-managed minerals. Neutron has acquired access to these
“split estate” lands for exploration and production purposes by





--------------------------------------------------------------------------------







negotiating Surface Use and Disturbance Agreements (SUDA’s) with the surface
owners of the properties. The SUDA agreements have provisions for the payment of
a 2% net proceeds royalty to the surface owners for any production from the
claims that underlie the private surface. Neutron holds 14 fee (deeded) mineral
leases covering 8,100 net acres (3,278 hectares) within the project area. These
leases have primary terms of ten years each and generally require $1.00 per acre
annual rental payments. Production royalties on the private mineral parcels are
set at the level of 5% of net proceeds for production from the leased lands.

Accessibility. The Edgemont Project is located in Fall River County on the
southwestern flank of the Black Hills, a major physiographic feature in
southwest South Dakota. Access to the project area is very good, with paved
highways located several miles to the west and south, and by well-maintained
gravel roads that traverse much of the area. Private agricultural access roads
are also available for use. U.S. Highway 18 runs east-west through Edgemont, and
connects the area with Newcastle, Wyoming to the west and with Hot Springs,
South Dakota to the east. The nearest major population center and airport is at
Rapid City, located about 55 miles (88.5 kilometers) to the northeast of the
project area. A main line of the Burlington Northern Santa Fe Railroad,
connecting Alliance, Nebraska and Gillette, Wyoming is situated on the western
side of the project area.

History. Uranium mineralization was first discovered at Craven Canyon, about
eight miles (12.9 kilometers) north of the town of Edgemont, in 1951. During the
1950’s, 1960’s, and 1970’s numerous small to medium scale uranium mineralized
areas were mined by open pit and underground methods near Edgemont, and farther
northwest in the Dewey-Burdock area.

Ore from these modest mining operations in the Black Hills was initially shipped
to the Union Carbide mill at Rifle, Colorado, and later to a U.S. Atomic Energy
Commission ore-buying station located at Edgemont. Susquehanna-Western, Inc.,
constructed a mill to recover uranium and vanadium in 1956 and it operated
through 1968. The mill has since been decommissioned and dismantled, and the
mill site is managed by the Department of Energy. In the mid-to late-1970s and
early 1980’s, the Tennessee Valley Authority (TVA) carried out a comprehensive
exploration drilling program down-dip (west and southwest) from mines,
prospects, and surface exposures of uranium. Prior companies working in the
Edgemont District include: Federal Resources, Homestake Mining Company,
Susquehanna-Western, Union Carbide, and Wyoming Minerals.

Powertech Uranium Corp Transaction

The Borrower holds a 30% net proceeds interest from future uranium production
from certain unpatented lode mining claims, fee leases and State leases (all
formerly held by Neutron) currently controlled by Powertech Uranium (USA)
(“Powertech”) in the Dewey-Burdock area, which is located approximately six
miles (9.7 kilometers) northwest of Neutron’s current Edgemont Project property
holdings in South Dakota. Neutron transferred its property interests in the
Dewy-Burdock area to Powertech for which Neutron received (i) a 30% net proceeds
interest of future uranium production and sales from Neutron’s former lands,
(ii) 327 acres (132 hectares) of mining claims and state leases along with
associated historical drilling logs near the Borrower’s Edgemont Project, (iii)
4,117acres (1,666 hectares) of mining claims in the Ambrosia





--------------------------------------------------------------------------------







Lake mining district in New Mexico, and (iv) 1,709 acres (692 hectares) of
mining claims and leases in the Shirley Basin area of Wyoming. Powertech has
filed permit applications with the NRC and USEPA and submitted a Plan of
Operation to the BLM for its Dewy-Burdock uranium ISR project.

Neutron’s former acreage that is subject to the 30% net proceeds interest
payable to the Borrower consists of approximately 1,620 acres (656 hectares) of
claims and leases within the Powertech’s proposed Dewy-Burdock permit area and
an additional 4,667 acres (1,888 hectares) of prospective claims and leases
adjacent to their project permit area. This acreage had historical drilling and
adds future development potential to the project.

Wyoming

Figure 23. Copper Mountain Project Map

[ex1013022.jpg] [ex1013022.jpg]

Copper Mountain Project (Figure 23)

Property. The Borrower has approximately 3,599 net acres (145 hectares) of
mineral rights, through three fee (deeded) mineral leases in the Copper Mountain
area of central Wyoming.  The leased fee (deeded) lands are subject to royalties
ranging from 2.5 percent at a uranium selling price of up to $49.99 pound or
less to 4.0 percent (gross) at sales price of $50.00 per pound or more.

There are no plant facilities or equipment located on the property, including
subsurface improvements and equipment. There has been no physical exploration
undertaken on the Copper Mountain project by the Borrower, and expenditures are
limited to annual land maintenance costs.

Accessibility. The property is located approximately 35 miles (56.3 kilometers)
east-northeast of the city of Riverton, which is the county seat of Fremont
County, and about 70 miles (112.7 kilometers) west of the city of Casper. Access
to the Copper Mountain Project is good. An east-





--------------------------------------------------------------------------------







west paved highway (US 20-26) between Riverton and Casper is located 14 miles
(22.5 kilometers) south of the project area, and a north-south paved highway (US
20), between the towns of Shoshoni and Thermopolis is located 11 miles (17.7
kilometers) west. The immediate project area is accessible from a network of
graded county roads and unimproved ranch roads which traverse a broad valley
along the south flank of the Owl Creek Mountains and enter the mineralized areas
from the south.

History. The Copper Mountain district hosts five significant low-grade uranium
mineralized areas. The Copper Mountain area has had a long history of
exploration, prospecting, and minor mineral production, beginning in the late
1800’s. This initial phase of prospecting activity was focused upon copper, gold
and silver prospects. Uranium mineralization was first discovered in the Copper
Mountain area in 1953 by a local rancher-prospector, at a locality that was
later to become the Arrowhead Mine.

Additional work was conducted in the area by Kerr McGee, who discovered
mineralization in the district in 1953 and in 1955 by the U. S. Atomic Energy
Commission. Uranium mining commenced at the Arrowhead Mine of Susquehanna
Western in March, 1955, and ore was shipped to Susquehanna’s mill near Riverton,
Wyoming periodically until 1971, when the mine was closed. Utah Construction and
Mining discovered the Fuller mineralized area in the late 1950’s, and in 1965
Kerr McGee discovered the Knob mineralized area. Other companies that carried
out uranium exploration programs in the Copper Mountain area include the
Anaconda Copper Company, Nuclear Dynamics, Teton Exploration, Urania
Exploration, and Western Nuclear. The most comprehensive exploration program in
the Copper Mountain Project area was undertaken by Rocky Mountain Energy
Company, previously known as Union Pacific Mining

Geology and Mineralization. Uranium mineralization at the Copper Mountain
Project occurs in two distinct geologic environments: fracture-controlled
uranium mineralization and as disseminated mineralization.

Arizona

In 2006, Neutron undertook an exploration and acquisition program for breccia
pipe hosted uranium mineralized areas in northern Arizona. Breccia pipe uranium
mineralized areas represent some of the highest grade uranium mineralized areas
in the United States. Several of the targets Neutron acquired had evidence of
historical drilling by several companies that were primarily active in the late
1970’s and 1980’s, including Energy Fuels, Energy Reserves Group, Pathfinder
Mines and Rocky Mountain Energy Company.

Breccia pipes in northern Arizona were formed as the result of the collapse of
dissolution caverns in the Redwall Limestone. This collapse formed pipes
containing broken sedimentary rock which in turn provided an excellent setting
for uranium deposition.

In 2009, Neutron terminated its breccia pipe exploration activities and
transferred certain properties, in two separate transactions, to VANE Minerals
Company and Arizona Strip Partners LLC. Neutron transferred acreage to VANE
Minerals (NEUTRON) LLC and reserved a 2% royalty, unless production is from a
state lease with a base royalty greater than 5%, then the royalty is reduced to
1%. Neutron transferred acreage to Arizona Strip Partners LLC, a venture





--------------------------------------------------------------------------------







between Energy Fuels and Royal Resources from Australia and reserved a 2%
royalty. In both transactions the Borrower has the option to back-in for a 30%
interest should a feasibility study be completed.





--------------------------------------------------------------------------------










Schedule 1.1(e)
Properties

A.

Properties:

1.

See Schedule 1.1(c) for Properties associated with the Projects identified
thereon.

2.

Vasquez Plant: 9822 Private Road 3001, PO Box 879, Hebbronville, TX 78361

3.

Rosita Plant: 3021 County Road 333, San Diego, TX 78361

4.

Corporate Headquarters: 6950 South Potomac Street, Suite 300, Centennial, CO
80112

5.

Kingsville Office: 641 E. FM 1118, Kingsville, TX 78363

B.

Joint venturers, partners or other Persons that own an interest in any Property:

1.

In May 2011, the Borrower entered into an exploration agreement with Cameco
Texas, Inc. (“CTI”), a subsidiary of Cameco (NYSE: CCJ) on the Los Finados
Project. In December 2012, the Borrower and CTI amended their exploration
agreement.  The agreement with CTI (as amended) also includes a five-phase
exploration program, the first two of which are complete and the third of which
is underway. Under this amended agreement, CTI will fund the majority of the
exploration costs and can earn up to a 70% interest in the project in
consideration for its investment. On November 29, 2013, CTI notified the
Borrower of CTI’s intent to terminate the exploration agreement. On February 27,
2014, after exploring its options with respect to the project, the Borrower
provided notice terminating the lease option agreement with the Texas landowner.

C.

Mineralization:

In accordance with the Commission’s Guideline on Non-Reserve Mineralized
Material, and as shown in the following table, the Borrower estimates 136.2
million pounds of in-place mineralized uranium material on the Borrower’s New
Mexico properties as of September 1, 2012. The estimate for each New Mexico
property is based on studies and geologic reports prepared by prior owners,
along with studies and reports prepared by geologists engaged by the Borrower.
The estimates presented below for Mancos, Churchrock, Nose Rock, West Largo,
Roca Honda, Crownpoint and Ambrosia Lake were reviewed and affirmed by Behre
Dolbear & Company (USA), Inc., an independent private mining consulting firm in
their report dated February 26, 2008. Since the date of the report, the Borrower
has maintained its ownership position of these properties, the properties have
not been subject to any production activities and the estimates remain
unchanged. On August 31, 2012 the Borrower completed the acquisition of Neutron.
The Marquez, Southeast, Area I, Area II, Area III and Area V were added to the
Borrower’s New Mexico portfolio. These properties were not part of the Behre
Dolber report.





--------------------------------------------------------------------------------







Non-reserve mineral resource estimates attributed to the former Neutron
properties now under the Borrower’s control were prepared by Neutron’s technical
staff.

Summary of In-Place Non-Reserve Mineralized Material in New Mexico

Property

Tonnage
(millions)

Grade
(Percent)

Non-Reserve Mineralized Material
(Millions of Lbs. U3O8)

Mancos

5.2

0.11%

11.3

Churchrock

4.7

0.12%

12.12

Nose Rock

7.6

0.15%

21.9

West Largo

2.8

0.30%

17.2

Roca Honda*

3.9

0.19%

14.7

Crownpoint

4.8

0.16%

15.3

Ambrosia Lake

0.71

0.17%

2.4

* Does not reflect the transfer of mineral rights for Sections 13 and 15 of
Township 13 North, Range 8 West, NMPM, McKinley County, New Mexico to Rio Grande
Resources Corporation pursuant to that certain Asset Exchange Agreement, dated
September 5, 2014, among the Borrower, URANCO, Inc. and Rio Grande Resources
Corporation.

Summary of In-Place Mineral Reserves in New Mexico

Property

Tonnage
(millions)

Grade
(Percent)

“Indicated” Mineral Reserves
(Millions of Lbs. U3O8)

Churchrock

3.1

0.10%

6.48




The Borrower believes the Mancos, Churchrock and Crownpoint properties will be
amenable to ISR mining methods, the Roca Honda property to conventional mining
and the Nose Rock, West Largo and Ambrosia Lake properties to ISR and/or
conventional mining methods.

Summary of Assets Acquired in the Neutron Transaction

Property

Tonnage
(millions)

Grade
(Percent)

Non-Reserve Mineralized Material
(Millions of Lbs. U3O8)

Marquez

3.2

0.15%

9.6

Southeast

0.6

0.14%

1.7

Area I

1.4

0.16%

4.4

Area II

3.1

0.18%

11.0

Area III

1.5

0.17%

5.1

Area V

0.7

0.21%

3.0

All the properties acquired are amenable to conventional mining only. The
Borrower also acquired exploration potential properties in Wyoming and South
Dakota.

The following table summarizes the Borrower’s estimates of Proven Reserves for
the Kingsville Dome and Rosita properties in South Texas. These estimates have
been produced by the Borrower’s professional engineering and geologic staff.





--------------------------------------------------------------------------------







Summary of In-Place Mineral Reserves in South Texas

Property

Tonnage
(millions)

Grade
(Percent)

Non-Reserve Mineralized Material
(Millions of Lbs. U3O8 at 12/31/10)

Kingsville Dome

0.035

0.071%

0.050

Rosita

0.133

0.080%

0.224

Rosita South (1)

0.129

0.077%

0.198

Rosita (1)

0.112

0.086%

0.192

Total

0.409

0.081%

0.664



(1)

The Borrower is in the process of finalizing the necessary permits for these
areas and expects the required permits will be granted.

D.

Royalties:

New Mexico

Churchrock Section 8

·

Laramide – sliding scale royalty based upon sales price – up to 25%

·

Little Sisters of the Poor – 3% royalty based upon sales price

·

Archbishops School Fund – 3% royalty based upon sales price

·

1st National Bank of Nevada – 1% royalty based upon sales price

·

Bernard Razien – 0.5% royalty based upon sales price

·

James Toulouse – 0.5% royalty based upon sales price

·

Wendell E. Briggs, et. al. – 6.25% royalty based upon all minerals produced

Churchrock Section 17

·

Laramide – sliding scale royalty based upon sales price – up to 25%

·

Navajo Nation – 2% royalty based upon sales price

Churchrock – Mancos

·

Laramide – sliding scale royalty based upon sales price – up to 25%

·

Overriding production royalties (various) – 6.25%

Cibola Project

·

Juan Tafoya Land Grant Corporation sliding scale based upon the sales price

o

4.65% — $40.00 or less per pound

o

5.00% — $40.01 to $65.00 per pound

o

5.75% — $65.01 to $75.00 per pound

o

6.50% — $75.00 or more per pound

·

Cebolleta Land Grant – sliding scale based upon the sales price





--------------------------------------------------------------------------------







o

4.50% — $40.00 or less per pound

o

5.00% — $40.01-$65.00 per pound

o

5.75% — $65.01-$75.00 per pound

o

6.50% — $75.01-$100.00 per pound

o

7.00% — $100.01-125.00 per pound

o

7.50% — $125.01-$150.00 per pound

o

8.00% — $150.01 or more per pound.

South Texas

The following royalties are owed to the respective lessor’s and are based upon
sales price from the respective well field.

Kingsville

·

WF #14 — 9.50%

·

WF #15a — 6.25%

·

WF #15b — 6.25%

·

WF #16a — 8.00%

·

WF #16b — 8.00%

·

WF #17a — 8.00%

·

WF #17b — 8.00%

Rosita

·

WF #8 — 10.25%

·

Tanguma & Rogers — 6.25%

·

Cadena — 17.25%

Vasquez

·

WF #6 — 10.50%

·

WF #7 — 10.50%

Alta Mesa

·

All leases – 10.0% net proceeds royalty

Butler

·

All leases – 10.0% net proceeds royalty

Jack Pump

·

Dragon lease – 10.0% net proceeds royalty

·

Steinmann lease – 6.25% net proceeds royalty





--------------------------------------------------------------------------------







Nell

·

All leases – 10.0% net proceeds royalty

Rosenbrock

·

Dziuk lease – 10.0% net proceeds royalty

·

Redcrest Trust lease – 6.25% net proceeds royalty

Sejita

·

Ramirez, Tobin, and Moser leases – 6.25% to 18.25% net proceeds royalty

·

Lawrence/Eskridge/Benavides/Benavides leases – 10% to 20% net proceeds royalty

·

Yzaguirre lease – 10% to 12.5% net proceeds royalty

·

Garcia lease – 14.5% to 18.5% net proceeds royalty

·

All other leases – 10% net proceeds royalty






